                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 JAMES BOTCH,                                   :          CIVIL ACTION
                                                :
                       Plaintiff,               :
                                                :
                      v.                        :          No. 17-cv-4586
                                                :
 NANCY A. BERRYHILL,                            :
                                                :
                       Defendant.               :
                                                :

                                           ORDER

       AND NOW, this 28th day of May, 2019, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (ECF No. 9), and the responses thereto, and

after careful review of the Report and Recommendation of United States Magistrate Judge Thomas

J. Rueter (ECF No. 14), and the objections thereto (ECF No. 18), it is hereby ORDERED that:

        1. The Commissioner’s objections are OVERRULED for the reasons stated in the

            accompanying memorandum opinion;

        2. The Report and Recommendation (ECF No. 14) is APPROVED and ADOPTED;

            and

        3. Plaintiff’s Request for Review (ECF No. 9) is GRANTED, and the decision of the

            Commissioner of the Social Security Administration is REVERSED, such that this

            matter is REMANDED to the Commissioner under sentence four of 42 U.S.C.

            § 405(g) for further proceedings consistent with Magistrate Judge Rueter’s Report and

            Recommendation.




                                               1
    BY THE COURT:



    /s/ Mitchell S. Goldberg

    MITCHELL S. GOLDBERG, J.




2
